t c summary opinion united_states tax_court gunasundran r pillay and kalaivani govender petitioners v commissioner of internal revenue respondent docket nos 5872-04s 17168-04s filed date gunasundran r pillay and kalaivani govender pro sese margaret a martin for respondent panuthos chief special_trial_judge these cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petitions were filed the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively after concessions by petitioners the issue for decision is whether petitioners are entitled to expense deductions in the taxable years and related to a sole_proprietorship background these two cases were consolidated for purposes of trial briefing and opinion some of the facts have been stipulated and they are so found the stipulation of facts and the supplemental stipulation of facts with attached exhibits as well as an additional exhibit admitted during trial are incorporated herein by this reference petitioners gunasundran r pillay mr pillay and kalaivani govender are married and resided in citrus heights california when the petition in each docket was filed unless otherwise indicated all references to petitioner are to mr pillay petitioners concede that a dollar_figure state_income_tax refund they received in is taxable petitioners also concede certain expense deductions claimed on their schedule c profit or loss from business which are discussed infra the remaining adjustments in the notices of deficiency are computational therefore we do not address them during the years at issue petitioner was a 50-percent owner of worldwide technology solutions inc the corporation the corporation placed consultants with businesses and government agencies for a fee petitioner also operated a similarly named sole_proprietorship called worldwide technology solutions wts petitioner described wts as a business consulting firm he explained that wts provided direct consulting services whereas the corporation provided consultants it is not clear why wts and the corporation had nearly identical names in addition to his involvement with the corporation and wts petitioner worked full time for the california state board_of equalization sboe as a program manager sboe was also one of the corporation’s clients in and petitioner could not recall whether wts had any clients in wts had one client in a company called 3com wts performed a feasibility study for 3com and made a proposal to update 3com’s business software 3com did not accept the proposal and instead contracted with the corporation for a consultant wts was not paid for the study it performed the corporation was operated from an office in sacramento wts was operated from petitioners’ home but it also leased the corporation’s tax_liability is not at issue at trial however the parties made frequent reference to the corporation for purposes of comparing it with the sole_proprietorship we therefore include information about the corporation necessary to address the parties’ arguments office space from the corporation petitioner explained that although wts was a home-based business he wanted more professional surroundings when he met wts clients wts paid one- half of the rent for the sacramento office the corporation reported gross_receipts of dollar_figure in wts had no gross_income during the years at issue on their jointly filed and federal_income_tax returns petitioners claimed wts-related expense deductions totaling dollar_figure and dollar_figure respectively respondent issued a notice_of_deficiency for each year disallowing the deductions in full before trial petitioners conceded certain expense deductions but also claimed additional expense deductions beyond those claimed on their tax returns petitioners now claim the following schedule c expense deductions advertising car and truck commissions and fees rent supplies travel meals and entertainment utilities totals dollar_figure big_number big_number ---- dollar_figure ---- big_number big_number big_number ---- big_number big_number big_number big_number big_number the dollar_figure figure includes dollar_figure that petitioners originally claimed as unreimbursed employee business_expenses on schedule a itemized_deductions but which they now claim as additional schedule c expense deductions all amounts are rounded to the nearest dollar discussion deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed rule a 292_us_435 this includes the burden of substantiating the amount and purpose of the claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir the taxpayer is required to maintain records that are sufficient to enable the commissioner to determine his correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs pursuant to sec_7491 the burden_of_proof as to factual matters shifts to respondent under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioners therefore bear the burden_of_proof sec_162 generally allows a deduction for ordinary and necessary business_expenses to qualify as an allowable deduction under sec_162 an item must be paid_or_incurred during the taxable_year be for carrying on any trade_or_business be an expense be a necessary expense and be an ordinary_expense 403_us_345 110_tc_402 sec_274 imposes strict substantiation requirements for listed_property as defined in sec_280f gifts travel entertainment_and_meal_expenses sec_1_274-5t temporary income_tax regs fed reg date listed_property includes passenger automobiles and any other_property used as a means of transportation sec_280f and ii to obtain a deduction for a listed_property travel meal or entertainment expense a taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expense the time and place of the use the business_purpose of the use and in the case of entertainment the business relationship to the taxpayer of each person entertained sec_274 sec_1_274-5t temporary income_tax regs fed reg date according to respondent petitioners have not demonstrated that wts was a separate business activity in the years at issue respondent therefore contends that none of petitioners’ claimed deductions were paid_or_incurred in carrying_on_a_trade_or_business respondent notes that wts and the corporation had similar names and shared office space that wts had only one client and that wts had no gross_income whereas the corporation had gross_receipts of dollar_figure in respondent argues that to the extent expenses were paid_or_incurred they were either petitioners’ personal expenses or expenses of the corporation petitioner contends that wts was an active business that was distinct from the corporation and that wts paid_or_incurred the expenses in question although wts had few clients in and petitioner contends wts was making proposals all over the country trying to generate business we agree with respondent that it is unclear whether wts was a separate business wts reported no gross_receipts in the years at issue it conducted limited activities and had only one client which eventually chose to do business with the corporation although petitioner claims wts was attempting to generate business he did not provide wts brochures marketing materials or other evidence of wts’s sales efforts petitioner introduced a balance_sheet and income statement for the corporation but petitioner did not produce any accounting_records for wts while petitioner maintains that wts was separate from the corporation he testified that he made no distinction between his employment and his home- based business because they were one and the same thing it is not entirely clear what petitioner meant by this comment however at the very least his testimony casts doubt on his assertion that wts was a separate business even if wts was a separate business each of the claimed expense deductions fails to satisfy one or more requirements to be deductible with respect to travel meals and entertainment_expenses petitioner has not met the substantiation requirements of sec_274 although petitioner introduced a number of receipts they do not describe the business_purpose of the expenses or the business relationship to petitioner of the persons he entertained see sec_274 sec_1_274-5t temporary income_tax regs supra petitioner testified that he purchased a vehicle that he used exclusively for wts-related business even though title to the vehicle was held in petitioners’ names rather than in wts’s name because the vehicle was listed_property as defined in sec_280f deductions related to the vehicle are also subject_to the heightened substantiation requirements of sec_274 petitioner did not keep a mileage log however or otherwise corroborate his testimony concerning the business_purpose of the vehicle see sec_274 sec_1_274-5t temporary income_tax regs fed reg date petitioner’s belief that wts was related to his employment with sboe may explain why he originally claimed the dollar_figure of additional schedule c deductions as unreimbursed employee_expenses see supra note with respect to advertising and supplies expenses petitioner has not established the business_purpose of these expenditures or that they were wts’s expenses as opposed to personal expenses or the corporation’s expenses the same is true for utilities expense for example petitioner introduced a number of invoices from at t wireless the invoices are addressed to petitioner however and do not reference wts in addition some of the invoices list petitioners’ home address while others list the office in sacramento that wts shared with the corporation petitioner did not introduce evidence linking the telephone number listed on the invoice to wts such as a wts business card or wts letterhead nor did petitioner provide evidence of his personal utilities expense or the corporation’s utilities expense which may have been circumstantial evidence that wts used the at t wireless service and incurred the expense in question wts paid one-half of the rent for the office space it shared with the corporation while rent generally is an ordinary business_expense petitioner testified that the office space was only a professional front for wts ie wts used it solely to meet clients given the limited use that wts made of the office space as well as the dearth of clients in the years at issue it appears that this expenditure may not have been a necessary expense see alondra indus ltd v commissioner tcmemo_1996_32 excessive rental payments do not constitute ordinary and necessary business_expenses and are therefore not deductible only the reasonable portion of the rent is allowed as a deduction hopkins v commissioner tcmemo_2005_49 there is nothing in the record which indicates that any portion of the rent paid_by wts was reasonable finally petitioner testified that the commissions and fees expense of dollar_figure in represents the cost of computer_software that he commissioned a company called r systems to develop the software was designed to aid in the electronic_filing of state sales_tax returns petitioner had hoped to sell or lease the software to sboe but was unable to do so for the same reasons discussed supra it is not clear that wts paid_or_incurred the cost of acquiring the software even if wts did pay or incur this cost software generally must be depreciated rather than currently deducted see sec_167 sec_197 sec_1_167_a_-14 income_tax regs the period for depreciation of an asset begins when the asset is placed_in_service sec_1_167_a_-10 income_tax regs the record does not indicate when if ever wts placed the software in service accordingly petitioners cannot deduct any costs associated with the software see hahn v commissioner tcmemo_1990_43 we conclude that the wts-related expense deductions that petitioners claim are not ordinary and necessary business_expenses accordingly respondent’s determinations are sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decisions will be entered for respondent
